Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 1 of 11 PageID #: 91




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


 JOAO MONTEIRO,                :
      Plaintiff,               :
                               :
 v.                            :                            C.A. No. 1:21-cv-00046-MSM-LDA
                               :
 SUSAN CORMIER, TREVOR         :
 LEFEBVRE, DANIEL MULLEN, TINA :
 GONCALVES, CITY OF PAWTUCKET, :
 and TAMARA WONG,              :
       Defendants.             :


        DEFENDANT TAMARA WONG’S ANSWER TO PLAINTIFF’S COMPLAINT

        Now comes Defendant Tamara Wong (“Ms. Wong”), in her individual capacity, and
 hereby answers the Complaint of the Plaintiff, Joao Monteiro, in this civil action as follows:

                                        COMPLAINT

               This unnumbered paragraph is an introductory statement to which no response is
               required.

                                      INTRODUCTION

  1.-4.        Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
               of the facts alleged in Paragraph Nos. 1 – 4. Therefore, Paragraph Nos. 1-4 are
               denied.

  5.-7.        Ms. Wong denies the facts alleged in Paragraph Nos. 5 -7 as to her own conduct.
               Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
               of the remaining facts alleged in Paragraph Nos. 5-7, and on that basis, denies
               them.

  8.-9.        Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
               of the facts alleged in Paragraph Nos. 8-9. Therefore, Paragraph Nos. 8-9 are
               denied.

  10.          Ms. Wong denies the facts alleged in Paragraph No. 10 as to her own conduct. Ms.
               Wong lacks information or knowledge sufficient to form a belief as to the truth of
               the remaining facts alleged in Paragraph No. 10, and on that basis, denies them.
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 2 of 11 PageID #: 92




  11.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 11, and on that basis, denies them.

                             JURISDICTION AND VENUE

  12.-14.   Paragraph Nos. 12 – 14 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 12 – 14 allege facts, Ms. Wong lacks information
            or knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.

                                         PARTIES

  15.       Ms. Wong denies the facts alleged in Paragraph No. 15 as to her own conduct. Ms.
            Wong lacks information or knowledge sufficient to form a belief as to the truth of
            the remaining facts alleged in Paragraph No. 15, and on that basis, denies them.

  16.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 16, and on that basis, denies them.

  17.       Ms. Wong admits that she was (and is) employed by the Rhode Island Department
            of Health. Ms. Wong denies the remaining facts alleged in Paragraph No. 17 as to
            her own conduct. Ms. Wong lacks information or knowledge sufficient to form a
            belief as to the truth of the remaining facts alleged in Paragraph No. 17, and on
            that basis, denies them.

  18.-20.   Paragraph Nos. 18 – 20 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 18 – 20 allege facts, Ms. Wong lacks information
            or knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.

                                          FACTS

  21.-25.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 21 – 25, and on that basis, denies them.

  26.-27.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 26 – 27, and on that basis, denies them.

  28.       DNA analysis is conducted, among other things, to determine whether a particular
            sample contains DNA that is consistent with the DNA from another sample or from
            a known person(s), and not whether the DNA "match[es]" another sample or
            known person(s). With this understanding, the allegations in Paragraph No. 28 are
            denied.

  29.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 29, and on that basis, denies them.



                                              2
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 3 of 11 PageID #: 93




  30.       Ms. Wong admits that the DNA sample did not directly implicate any one person.
            Ms. Wong denies that the DNA sample indicated a potential connection to only
            one person. Ms. Wong lacks information or knowledge sufficient to form a belief
            as to the truth of the remaining facts alleged in Paragraph No. 30, and on that basis,
            denies them.

  31.       Ms. Wong admits that the DNA profile could indicate a potential connection with
            any relative of Plaintiff’s son through his paternal line. Ms. Wong lacks
            information or knowledge sufficient to form a belief as to the truth of the remaining
            allegations in the first sentence of Paragraph No. 31. Ms. Wong denies the facts
            alleged in the second sentence of Paragraph No. 31.

  32.-37.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 32 – 37, and on that basis, denies them.

  38.       Ms. Wong admits that she was furnished with a buccal swab that was presented by
            investigators as having been taken from Plaintiff. Ms. Wong lacks information or
            knowledge sufficient to form a belief as to the truth of the remaining facts alleged
            in Paragraph No. 38, and on that basis, denies them.

  39.       Ms. Wong denies the facts alleged in Paragraph 39 as to her own conduct and
            knowledge. Ms. Wong lacks information or knowledge sufficient to form a belief
            as to the truth of the remaining facts alleged in Paragraph No. 39, and on that basis,
            denies them.

  40.-43.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 40 – 43, and on that basis, denies them.

  44.       Ms. Wong denies the facts alleged in Paragraph No. 44 as to her own conduct. Ms.
            Wong lacks information or knowledge sufficient to form a belief as to the truth of
            the remaining facts alleged in Paragraph No. 44, and on that basis, denies them.

  45.       Ms. Wong denies the facts alleged in Paragraph No. 45 as to her own conduct. Ms.
            Wong lacks information or knowledge sufficient to form a belief as to the truth of
            the remaining facts alleged in Paragraph No. 45, and on that basis, denies them.

  46.       Ms. Wong admits the facts alleged in Paragraph No. 46.

  47.       To the extent Paragraph No. 47 alleges that the DNA sample from the victim’s
            pants could have been consistent with the DNA of “any of Plaintiff’s son’s
            relatives through his paternal genetic line,” the allegation is admitted. The
            remaining facts alleged in Paragraph No. 47 are denied.

  48.       Ms. Wong denies that she falsely asserted that the DNA evidence was a match to
            Plaintiff’s DNA. Ms. Wong lacks information or knowledge sufficient to form a
            belief as to the truth of the remaining facts alleged in Paragraph No. 48, and on
            that basis, denies them.


                                               3
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 4 of 11 PageID #: 94




  49.-51.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 49 – 51, and on that basis, denies them.

  52.       Ms. Wong denies the facts alleged in Paragraph No. 52 as to her own conduct. Ms.
            Wong lacks information or knowledge sufficient to form a belief as to the truth of
            the remaining facts alleged in Paragraph No. 52, and on that basis, denies them.

  53.-57.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 53 – 57, and on that basis, denies them.

  58.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 58, and on that basis, denies them.

  59.-62.   Ms. Wong denies the facts alleged in Paragraph Nos. 59 – 62 as to her own
            conduct. Ms. Wong lacks information or knowledge sufficient to form a belief as
            to the truth of the remaining facts alleged in Paragraph Nos. 59 – 62, and on that
            basis, denies them.

  63.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 63, and on that basis, denies them.

                                       COUNT I
                     42 U.S.C. § 1983- Federal Malicious Prosecution

  64.       Ms. Wong incorporates each of her answers as if fully restated herein.

  65.-71.   Paragraph Nos. 65 – 71 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 65 – 71 allege facts, Ms. Wong denies them as
            to her own conduct and knowledge. Ms. Wong lacks information or knowledge
            sufficient to form a belief as to the truth of the remaining facts alleged in Paragraph
            Nos. 65 – 71, and on that basis, denies them.

  72.       Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph No. 72, and on that basis, denies them.

  73.       Paragraph No. 73 states a legal conclusion to which no response is necessary. To
            the extent that Paragraph No. 73 alleges facts, Ms. Wong denies them as to her
            own conduct. Ms. Wong lacks information or knowledge sufficient to form a
            belief as to the truth of the remaining facts alleged in Paragraph No. 73, and on
            that basis, denies them.

  74.       Paragraph No. 74 states a legal conclusion to which no response is necessary. To
            the extent that Paragraph No. 74 alleges facts, Ms. Wong lacks information or
            knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.




                                               4
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 5 of 11 PageID #: 95




  75.-76.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 75 – 76, and on that basis, denies them.

  77.       Ms. Wong denies that she is responsible for conducting investigations of crimes in
            and around Pawtucket, Rhode Island. Ms. Wong lacks information or knowledge
            sufficient to form a belief as to the truth of the remaining facts alleged in Paragraph
            No. 77, and on that basis, denies them.

  78.-79.   Paragraph Nos. 78 – 79 state legal conclusions to which no response is necessary.
            Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 78 – 79, and on that basis, denies them.

  80.-83.   Paragraph Nos. 80 – 83 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 80 – 83 allege facts, Ms. Wong lacks information
            or knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.

  84.-85.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
            of the facts alleged in Paragraph Nos. 84 – 85, and on that basis, denies them.

  86.-87.   Paragraph Nos. 86 – 87 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 86 – 87 allege facts, Ms. Wong lacks information
            or knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.

                                       COUNT II
                    42 U.S.C. § 1983 - Arrest without Probable Cause

  88.       Ms. Wong incorporates each of her answers as if fully restated herein.

  89.       Ms. Wong denies the facts alleged in Paragraph No. 89 as to her own conduct. Ms.
            Wong lacks information or knowledge sufficient to form a belief as to the truth of
            the remaining facts alleged in Paragraph No. 89, and on that basis, denies them.

  90.-91    Paragraph Nos. 90 – 91 state legal conclusions to which no response is necessary.
            To the extent that Paragraph Nos. 90 – 91 allege facts, Ms. Wong lacks information
            or knowledge sufficient to form a belief as to their truth, and on that basis, denies
            them.

  92.       Paragraph No. 92 states a legal conclusion to which no response is necessary. To
            the extent that Paragraph No. 92 alleges facts, Ms. Wong denies them as to her
            own conduct. Ms. Wong lacks information or knowledge sufficient to form a
            belief as to the truth of the remaining facts alleged in Paragraph No. 92 and on that
            basis, denies them.

                                       COUNT III
                            42 U.S.C. § 1983 - Equal Protection


                                               5
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 6 of 11 PageID #: 96




  93.         Ms. Wong incorporates each of her answers as if fully restated herein.

  94.-98.     Paragraph Nos. 94 – 98 state legal conclusions to which no response is necessary.
              To the extent that Paragraph Nos. 94 – 98 allege facts, Ms. Wong denies them as
              to her own conduct. Ms. Wong lacks information or knowledge sufficient to form
              a belief as to the truth of the remaining facts alleged in Paragraph Nos. 94 – 98 and
              on that basis, denies them.

                                       COUNT IV
               42 U.S.C. § 1983 - Conspiracy to Deprive Constitutional Rights

  99.         Ms. Wong incorporates each of her answers as if fully restated herein.

  100.-102.   Paragraph Nos. 100 – 102 state legal conclusion to which no response is necessary.
              Ms. Wong denies the facts alleged in Paragraph Nos. 100 – 102 as to her own
              conduct. Ms. Wong lacks information or knowledge sufficient to form a belief as
              to the truth of the remaining facts alleged in Paragraph Nos. 100 – 102, and on that
              basis, denies them.

  103.        Paragraph No. 103 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 103 alleges facts, Ms. Wong denies them as to her
              own conduct and knowledge. Ms. Wong lacks information or knowledge
              sufficient to form a belief as to the truth of the remaining facts alleged in Paragraph
              No. 103 and on that basis, denies them.

  104.        To the extent that Paragraph No. 104 alleges misconduct by Ms. Wong, the
              allegation is denied. Ms. Wong lacks information or knowledge sufficient to form
              a belief as to the truth of the remaining facts alleged in Paragraph No. 104 and on
              that basis, denies them.

  105.        Paragraph No. 105 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 105 alleges facts, Ms. Wong denies them as to her
              own conduct. Ms. Wong lacks information or knowledge sufficient to form a
              belief as to the truth of the remaining facts alleged in Paragraph No. 105 and on
              that basis, denies them.

                                         COUNT V
                            42 U.S.C. § 1983 - Failure to Intervene

  106.        Ms. Wong incorporates each of her answers as if fully restated herein.

  107.-109.   Paragraph Nos. 107 – 109 state legal conclusions to which no response is
              necessary. To the extent that Paragraph Nos. 107 – 109 allege facts, Ms. Wong
              denies them as to her own conduct. Ms. Wong lacks information or knowledge
              sufficient to form a belief as to the truth of the remaining allegations in Paragraph
              Nos. 107 – 109 and on that basis, denies them.



                                                 6
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 7 of 11 PageID #: 97




  110.        Paragraph No. 110 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 110 alleges misconduct by Ms. Wong, the allegation
              is denied. Ms. Wong lacks information or knowledge sufficient to form a belief
              as to the truth of the remaining facts alleged in Paragraph No. 110 and on that
              basis, denies them.

  111.        Paragraph No. 111 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 111 alleges facts, Ms. Wong denies them as to her
              own conduct. Ms. Wong lacks information or knowledge sufficient to form a
              belief as to the truth of the remaining facts alleged in Paragraph No. 111, and on
              that basis, denies them.

                                         COUNT VI
                            State Law - False Arrest/Imprisonment

  112.        Ms. Wong incorporates each of her answers as if fully restated herein.

  113.        Ms. Wong denies the facts alleged in Paragraph No. 113 as to her own conduct
              and intentions. Ms. Wong lacks information or knowledge sufficient to form a
              belief as to the truth of the remaining facts alleged in Paragraph No. 113, and on
              that basis, denies them.

  114.-115.   Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
              of the facts alleged in Paragraph Nos. 114 – 115, and on that basis, denies them.

  116.-117.   Paragraph Nos. 116 – 117 state legal conclusions to which no response is
              necessary. To the extent that Paragraph Nos. 116 – 117 allege facts, Ms. Wong
              lacks information or knowledge sufficient to form a belief as to their truth, and on
              that basis, denies them.

                                       COUNT VII
                              State Law- Malicious Prosecution

  118.        Ms. Wong incorporates each of her answers as if fully restated herein.

  119.        Ms. Wong denies that she commenced a criminal case against Plaintiff. Ms. Wong
              lacks information or knowledge sufficient to form a belief as to the truth of the
              remaining facts alleged in Paragraph No. 119, and on that basis, denies them.

  120.        Paragraph No. 120 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 120 alleges facts, Ms. Wong lacks information or
              knowledge sufficient to form a belief as to their truth and on that basis, denies
              them.




                                                7
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 8 of 11 PageID #: 98




  121.        Ms. Wong denies that she maliciously commenced a criminal case against
              Plaintiff. Ms. Wong lacks information or knowledge sufficient to form a belief as
              to the truth of the remaining facts alleged in Paragraph No. 121, and on that basis,
              denies them.

  122.        Ms. Wong lacks information or knowledge sufficient to form a belief as to the truth
              of the facts alleged in Paragraph No. 122, and on that basis, denies them.

                                        COUNT VIII
                    State Law - Intentional Infliction of Emotional Distress

  123.        Ms. Wong incorporates each of her answers as if fully restated herein.

  124.-125.   Paragraph Nos. 124 – 125 state legal conclusions to which no response is
              necessary. To the extent that Plaintiff’s references to “defendants” in Paragraph
              Nos. 124 – 125 refer in part to Ms. Wong, Ms. Wong denies that she initiated a
              prosecution of Plaintiff. Ms. Wong lacks information or knowledge sufficient to
              form a belief as to the truth of the remaining facts alleged in Paragraph Nos. 124
              – 125, and on that basis, denies them.

  126.        To the extent that paragraph No. 126 states a legal conclusion, no response is
              necessary. To the extent that Paragraph No. 126 alleges that Ms. Wong fabricated
              evidence against Plaintiff, Ms. Wong denies the allegation. Ms. Wong is without
              knowledge sufficient to form a belief as to the truth of the remaining facts alleged
              in Paragraph 126, and on that basis, denies them.

  127.        Paragraph No. 127 states a legal conclusion to which no response is necessary. To
              the extent that Plaintiff’s reference to “defendants” in Paragraph No. 127 refers to
              Ms. Wong, she denies committing any of the acts or omissions complained of. Ms.
              Wong lacks information or knowledge sufficient to form a belief as to the truth of
              the remaining facts alleged in Paragraph No. 127, and on that basis, denies them.

  128.        Paragraph No. 128 states a legal conclusion to which no response is necessary. To
              the extent that Paragraph No. 128 alleges facts, Ms. Wong lacks information or
              knowledge sufficient to form a belief as to their truth, and on that basis, denies
              them.

  129.-130.   Paragraph Nos. 129 – 130 state legal conclusions to which no response is
              necessary. To the extent that Paragraph Nos. 129 – 130 allege conduct by Ms.
              Wong, she denies the allegations. Ms. Wong lacks information or knowledge
              sufficient to form a belief as to the truth of the remaining facts alleged in Paragraph
              Nos. 129 – 130, and on that basis, denies them.

                                          COUNT IX
                                   State-Law Claim - Slander

  131.        Ms. Wong incorporates each of her answers as if fully restated herein.


                                                 8
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 9 of 11 PageID #: 99




  132.-136.   Paragraph Nos. 132 – 136 state legal conclusions to which no response is
              necessary. As to the facts alleged in Paragraph Nos. 132 – 136, Ms. Wong lacks
              information or knowledge sufficient to form a belief as to their truth, and on that
              basis, denies them.

                                          COUNT X
                               State-Law Claim - Indemnification

  137.        Ms. Wong incorporates each of her answers as if fully restated herein.

  138.-139.   Paragraph Nos. 138 – 139 state legal conclusions to which no response is
              necessary. To the extent that Paragraph Nos. 138 – 139 allege facts, Ms. Wong
              lacks information or knowledge sufficient to form a belief as to their truth, and on
              that basis, denies them.

              This unnumbered paragraph is a request for judgment to which no response is
              required. If a response is necessary, the allegations and/or demands are denied.

                                         Jury Demand

              This unnumbered paragraph is a request for jury trial to which no response is
              required.




          DEFENDANT TAMARA WONG’S AFFIRMATIVE DEFENSES


 Ms. Wong hereby asserts the following affirmative defenses in response to the allegations in
 Plaintiff’s Complaint:
 1.            Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
               Plaintiff’s Complaint fails to allege facts sufficient to show that Plaintiff is
               entitled to recover any damages as against Ms. Wong.

 2.            Plaintiff may not maintain the claims asserted in the Complaint against Ms.
               Wong because any injury or damage suffered by the Plaintiff was proximately
               caused by the intentional or negligent conduct of a person or persons other than
               Ms. Wong.

 3.            Plaintiff may not maintain the claims asserted in the Complaint against Ms.
               Wong because Ms. Wong was not the legal cause of any injury or damage
               suffered by the Plaintiff.

 4.            Discretionary immunity is a bar to liability.

 5.            Qualified immunity is a bar to the claims against Ms. Wong.


                                                 9
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 10 of 11 PageID #: 100




  6.             Immunity pursuant to the public duty doctrine is a bar to the claims against Ms.
                 Wong.

  7.             At all times material to the matters alleged in the Complaint, Ms. Wong was in
                 the exercise of due care and had in good faith duly fulfilled any and all duties
                 owed to Plaintiff if, in fact, any duties were owed.

  8.             Ms. Wong’s actions were reasonable, proper and legal.

  9.             Ms. Wong had legal justification for all of her actions relative to Plaintiff.

  10.            Ms. Wong at all times acted reasonably, within the scope of her employment, in
                 an authorized manner.

  11.            The acts or omissions of Ms. Wong, if any, were not committed in conscious
                 disregard of Plaintiff’s needs or rights; were not intentional and willful; and were
                 not in violation of Federal or State law.

  12.            Ms. Wong lawfully performed her official duties in good faith and without actual
                 malice, and therefore is shielded from liability pursuant to RI Gen. L. § 23-1-32.

  13.            Ms. Wong objects and contests to the suit being brought in her individual
                 capacity.

          Ms. Wong reserves the right to assert such other and further defenses not specifically
  asserted herein and identified through discovery.

           WHEREFORE, Ms. Wong respectfully requests that Plaintiff’s Complaint be dismissed
  in its entirety; that Judgment enter for Ms. Wong; that costs and attorneys’ fees be awarded to
  Ms. Wong and such other and further relief as justice may require.

                       Defendant, Tamara Wong, hereby demands a trial by jury.

                                                        Respectfully Submitted,

                                                        TAMARA WONG

                                                        By Her Attorney,
                                                        PETER NEHRONA
                                                        ATTORNEY GENERAL

                                                        /s/ Michael W. Field
                                                        Michael W. Field, Bar No. 5809
                                                        Assistant Attorney General
                                                        Office of Attorney General
                                                        150 S. Main Street
                                                        Providence, RI 02903

                                                   10
Case 1:21-cv-00046-MSM-LDA Document 19 Filed 03/16/21 Page 11 of 11 PageID #: 101




                                                         (401) 274-4400 EXT. 2380
                                                         mfield@riag.ri.gov


                                   CERTIFICATE OF SERVICE

          I hereby certify that I filed the within document via the ECF filing system and that a copy
  is available for viewing and downloading. I have also caused a copy to be sent via the ECF system
  to the following attorneys of record on this 16th day of March, 2021.

    William V. Devine, Jr., Esq.                       Megan Pierce, Esq
    WVD@dblawri.com                                    megan@loevy.com

    Mark Loevy-Reyes, Esq.                             Tara Thompson, Esq.
    mark@loevy.com                                     tara@loevy.com

    Mark DeSisto, Esq.                                 Ryan D. Stys, Esq.
    mark@desistolaw.com                                ryan@desistolaw.com

    Caroline V. Murphy, Esq.
    caroline@desistolaw.com



                                                         /s/ Michael W. Field




                                                  11
